     Case 2:21-cr-00022-VAP Document 65 Filed 04/19/21 Page 1 of 1 Page ID #:205




1
2
                                                                                     CC: PSA
3
4
5
6
7
8                                        United States District Court
9                                  For The Central District of California
10
                                                       ) Case No. 2:21‐cr‐00022‐VAP
11   United States of America,                         )
                                                       )
12                          Plaintiff,                 ) Order Modifying Conditions of Pretrial
                                                       ) Release
13          vs.                                        )
                                                       )
14   Gregory Eric Johnson,                             )
                                                       )
15                                                     )
                                                       )
16                          Defendant.                 )
                                                       )
17                                                     )
                                                       )
18                                                     )
19          Good Cause Having Been Shown, It Is Hereby Ordered that Defendant Gregory
20   Eric Johnson’s conditions of his pretrial release be modified as follows:
21          1. Location monitoring is modified allowing for curfew as directed by Pretrial
22                Services. All other conditions in the Order Setting Conditions of Release are to
23                remain as previously set.
24          It Is So Ordered.
25
26   Dated: 04/19/2021
27                                                             Honorable Virginia A. Phillips
                                                               United States District Judge
28


                                    Order Modifying Conditions of Pretrial Release
                                                       ‐1‐
